2/13) Search and Seizure Warrant

 

  

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

)
(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 1:19MJ149
)
)

Priority Mail Express parcel bearing mailing label with
tracking number EM082781535US located at 251 North
Main Street, Winston-Salem, North Carolina 27101 )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the * Middle District of North Carolina
(identify the person or describe the property to be searched and give its location):

Priority Mail Express parcel bearing mailing label with tracking number EM082781535US located at 251 North Main Street,
Winston-Salem, North Carolina 27101

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Controlled substances and/or materials and documents reflecting the distribution of controlled substances through the U.S.
mail.

YOU ARE COMMANDED to execute this warrant on or before May 24, 2019 (not ta exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. lat any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to ’_ Honorable Joi Elizabeth Peake
(United States Magistrate Judge)

 

) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

1 for days (not to exceed 30) 1 until, the facts justifying, the later specific date of

 

    
 

Date aiid time issued: 5/10/32 o/Ff D0 Ov

,

City and state: Winston-Salem, North Carolina Joi Elizabeth-Peake, U. S. Magistrate Judge
Printed name and title

 

 

Case 1:19-mj-00149-JEP Document 3 Filed 06/11/19 Pane 1 of 2
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
1:19MJ_ 149-1 May 10,2019 2:25p.m. Greensboro Domicile

 

 

 

Inventory made in the presence of :
J. Rivera, A. Pollar

 

Inventory of the property taken and name of any person(s) seized:

6 bags of THC Sour Rings edible candy, 15.5 grams of psilocybin mushrooms and 102 THC Vapes----------------------------;

 

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

  

Date: June 10, 2019

   

Executing officer's signature

Angela D. Pollard-Postal Inspector

Printed name and title

 

 

Case 1:19-mj-00149-JEP Document 3 Filed 06/11/19 Pane 2? of 2

 
